Citation Nr: 9933422	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-41 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back condition, 
on a direct basis and as secondary to the service-connected 
right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran served in the Army Reserves and had periods of 
active duty for training (ACDUTRA), including from November 
1975 to May 1975 and from July 1978 to August 1978.  He also 
served with the New York Army National Guard from April 1984 
to October 1997, including several periods where he was 
apparently called to serve on active duty, including from 
February 1992 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
back condition, on a direct basis and as secondary to the 
service-connected right inguinal hernia.  In 1998 the RO was 
notified that the veteran had moved to South Carolina, and 
his claims folder was subsequently transferred to the 
Columbia, South Carolina RO.  In a memorandum dated in 
November 1998, the veteran's representative requested, on 
behalf of the veteran, entitlement to benefits pursuant to 
38 C.F.R. § 4.30 "due to surgery performed on the service-
connected right inguinal hernia".  As this claim has not yet 
been considered by the RO, it is referred to the RO for 
appropriate action.


REMAND

The veteran contends that his low back condition resulted 
from his service-connected right inguinal hernia.  He has 
also contends that he injured his low back while unloading 
boxes during service.  In August 1998 he claimed that he 
injured his back on December 10, 1990, and in March 1999 he 
claimed that he incurred a spine injury in 1991 while at Ft. 
Dix preparing to go to the Persian Gulf.  

The record reflects that there are several records in the 
claims folder pertaining to the veteran's service with the 
New York Army National Guard in 1991.  Orders dated in 
January 1991 showed that the veteran was to be released from 
active duty effective January 22, 1991 due to a left inguinal 
hernia.  A document dated August 21, 1991 showed that he was 
to be voluntarily recalled to active duty for medical 
treatment.  Orders dated August 26, 1991 showed that he was 
to report to the Medical Holding Detachment, effective that 
date.  Orders dated September 4, 1991 showed that he was 
ordered to active duty, with his consent, for either 179 days 
or until completion of medical treatment.  Treatment records 
show that he underwent a left inguinal herniorrhaphy in 
September 1991.  Orders dated March 10, 1992 showed that he 
was to be released from active duty effective March 27, 1992.  

Consequently, it appears that the veteran may have served on 
some type of active duty or ACDUTRA at least twice during the 
period of time from 1990 to 1992, however it is unclear as to 
the exact dates of service and the nature of such service.  
Because he contends that his low back condition was sustained 
during his service with the Army National Guard, all such 
periods of active duty or ACDUTRA from 1990 to 1992 must be 
verified.  Additionally, the RO should ensure that all 
service medical records from this period of time have been 
obtained.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should arrange for an 
exhaustive search for all service records 
pertaining to the veteran's service with 
the Army National Guard, including from 
1990 to 1992.  The RO should contact the 
National Personnel Record Center (NPRC) 
to obtain any service records, and if no 
records are available, the NPRC should be 
asked to indicate where such records may 
be located.  All official channels should 
be utilized in attempting to secure this 
information.  If any records were retired 
to a storage facility, that facility 
should be contacted for the records.  If 
any records were destroyed or lost, or 
are unavailable, it should be so 
certified.  

2.  The RO also should arrange for 
verification of all of the periods that 
the veteran served on either active duty 
or ACDUTRA from 1990 to 1992.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claim based on all of the 
evidence of record.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


